Citation Nr: 0801359	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for right knee and 
left shoulder arthritis, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for disability 
manifested by dizziness, including as due to undiagnosed 
illness.

3.  Entitlement to service connection for disability 
manifested by chest pain, including as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had approximately 24 years of active duty service 
ending with his retirement in December 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005. In his 
substantive appeal, the veteran requested a Board hearing at 
the RO.  However, a June 2005 Report of Contact showed that 
the veteran subsequently cancelled his hearing request.  

The Board notes that the issue of entitlement to service 
connection for chest pain, non-cardiac, was previously denied 
by the RO in an October 1997 rating decision under a direct 
theory of entitlement.  Nevertheless, the current claim for 
chest pain has been brought under another theory of 
entitlement.  Specifically, the veteran is now claiming that 
his chest pain is due to an undiagnosed illness from active 
service in the Southwest Asia theater of operations under 38 
C.F.R. § 3.317(a)(1), which was not considered in the prior 
rating decision.  Thus, the Board finds that the current 
issue is a new claim and not a claim to reopen pursuant to 
38 C.F.R. § 3.156.    

The issues of entitlement to service connection for 
disabilities manifested by dizziness and chest pain due to 
undiagnosed illness are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee arthritis is manifested by 
findings of pain, arthritis and some limitation of motion, 
but no objective finding of additional functional loss due to 
pain, weakness, incoordination or fatigue so as to limit 
flexion to 30 degrees or less or limit extension to 15 
degrees or more, recurrent subluxation or instability, or 
frequent episodes of "locking" and effusion into the joint.  

2.  The veteran's left shoulder arthritis is manifested by 
findings of pain, arthritis and some limitation of motion, 
but no objective finding of additional functional loss due to 
pain, weakness, incoordination or fatigue so as to limit 
range of motion to the shoulder level.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for right knee and left shoulder arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5010 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under  the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in October 2002 and February 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to an increased 
rating for right knee and left shoulder arthritis.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2002, which was prior to the 
March 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the February 2004 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the increased rating issue in the statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA and 
private medical records as well as VA examination reports.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded VA examinations in December 2002 and 
April 2005 with respect to his service-connected right knee 
and left shoulder arthritis.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide this issue.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of an increased rating for right knee and left 
shoulder arthritis. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee and left 
shoulder arthritis warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was afforded a VA examination in December 2002.   
The veteran complained of daily right knee pain as well as 
intermittent swelling, popping and giving out.   The veteran 
also indicated that the knee locked at night while he was 
sleeping.  The pain also disturbed his sleep at night.  The 
veteran asserted that his knee was weak when walking upstairs 
and he could only walk about a half mile before he had to 
stop due to right knee pain.  The veteran indicated that at 
times, he used a cane and brace on his knee.  He also used 
Tylenol with Codeine No. 3 with partial temporary relief.  
The veteran also provided that he had chronic daily left 
shoulder pain.  Specifically, there was pain with movement of 
the shoulder and when he lifted his arm upward.  The veteran 
again indicated that he took Tylenol with Codeine with 
minimal relief.  The examiner noted that the veteran was left 
handed.  On physical examination of the right knee, there was 
mild tenderness with palpation.  There was no effusion or 
ligament laxity.  Range of motion with a goniometer showed 
zero degrees extension to 130 degrees flexion.  The veteran's 
gait was normal.  Physical examination of the left shoulder 
showed some mild tenderness to palpation along the anterior 
deltoid and bicipital groove.  Range of motion by goniometer 
showed abduction and forward flexion to 160 degrees; and 
adduction to 10 degrees with associated pain.  The veteran 
was able to complete the Apley Reach test with associated 
pain.  There was no muscular atrophy and strength was intact.  
However, there was decreased sensation to pinprick, but 
neurological examination was normal.  X-ray of the left 
shoulder showed degenerative arthritis of the AC joint and 
greater tuberosity.  X-ray of the right knee showed 
patellofemoral and medial joint compartment narrowing with 
moderate degenerative joint disease and possible loose body.  
The assessment was degenerative joint disease of the right 
knee and the left shoulder.       

Additionally, a March 2004 VA treatment record as well as 
private treatment records also showed arthritis of the knee 
and shoulder as well as complaints of pain.   

The veteran was afforded another VA examination in April 
2005.  With respect to the right knee, the veteran complained 
of intermittent pain, popping, buckling and giving out.  He 
stated that there was scraping or rubbing sound inside the 
knee.  There was occasional swelling and he used a knee 
brace.  He also intermittently used a cane.  When he sat, he 
experienced numbness of the right knee.  The veteran also 
indicated that he could only walk about two blocks 
continuously due to pain.  There was stiffness of the right 
knee early in the morning for about a half hour.  The veteran 
also stated that there had been instability and he sometimes 
fell when he tried to sit up from bed.  Pain medications 
included Aleve, Tylenol with Codeine #4 with some temporary 
relief.  With respect to the left shoulder, the veteran 
indicated he had difficulty reaching above the shoulder due 
to the pain.  There was intermittent pain in the left 
shoulder, but there was no weakness or numbness.  The veteran 
again took Aleve and  Tylenol with Codeine with some 
temporary relief.  The examiner noted that the veteran was 
left-handed.  On physical examination, the right knee showed 
some tenderness to palpation over the medial joint line.  
There was no effusion or ligament laxity.  Range of motion of 
the right knee by goniometer showed five degrees extension to 
120 degrees flexion limited by pain.  The left shoulder 
showed mild tenderness to palpation on the bicipital groove, 
but there was no asymmetry.  Range of motion of the left 
shoulder by goniometer showed 140 degrees abduction, 85 
degrees external rotation, 45 degrees internal rotation, and 
160 degrees forward flexion.  Strength and sensation were 
intact.  The examiner noted the previous x-rays of the right 
knee and left shoulder, which showed arthritis.  The examiner 
opined that there was no additional joint limitation or range 
of motion by pain, fatigue, weakness or lack of endurance 
following repetitive use of the knee and shoulder.  The 
diagnoses were right knee arthritis and left shoulder 
arthritis.  

The veteran's service-connected right knee and left shoulder 
arthritis has been rated as 20 percent disabling under 
Diagnostic Code 5010 for traumatic arthritis, which provides 
that such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003 provides that arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71(a), Diagnostic Code 5003.
  
As the veteran's service-connected right knee and left 
shoulder arthritis has been awarded the maximum allowable 
disability rating under Diagnostic Code 5010, the Board must 
determine whether separate ratings would be more beneficial 
to the veteran under applicable diagnostic codes pertaining 
to the knee and shoulder.    

With respect to the right knee, Diagnostic Codes 5260 and 
5261 are applicable to limitation of the leg.  Diagnostic 
Code 5260 provides that a rating of 20 percent is warranted 
for flexion limited to 30 degrees.  A 20 percent disability 
rating is allowed under Diagnostic Code 5261 when extension 
of the leg is limited to at least 15 degrees.  See 38 C.F.R. 
§  4.71(a), Diagnostic Codes 5260, 5261.  The Board notes VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  In the instant case, 
even considering additional functional loss due to pain, 
there is no evidence that flexion is limited to 30 degrees or 
extension is limited to 15 degrees so as to warrant 
assignment of a higher rating under Diagnostic Codes 5260 or 
5261.  The most limited range of motion documented for the 
right knee is from 5 degrees extension, to 120 degrees 
flexion, limited by pain, documented at the April 2005 VA 
examination.  The Board recognizes that in this instance, 
there is documentation that the veteran had both limitation 
of flexion and extension in the right knee, but the Board 
does not view the VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, as providing for separate ratings under 
Codes 5260 and 5261 in the instant case since the regulatory 
criteria for assigning compensable ratings under these two 
codes have not been met.  

The Board notes that a separate rating is warranted under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability pursuant to VA General Counsel opinions 
that provide that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  A 20 percent rating is warranted 
under this Diagnostic Code for moderate recurrent subluxation 
or lateral instability. However, in the instant matter, a 
separate rating under this Diagnostic Code would not be 
appropriate as there has been no objective medical finding of 
recurrent subluxation or lateral instability of the right 
knee.  Both VA examinations specifically found no ligament 
laxity.

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under Diagnostic 
Code 5259 for cartilage removal.  Nevertheless, the Board 
must find that a higher rating is also not warranted under 
these codes.  In sum, Diagnostic Code 5256 would not apply in 
this case because the pertinent medical evidence of record 
has not shown that there is ankylosis of the right knee and 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  With regard to Diagnostic Code 
5258, there is no medical evidence of small joint effusion 
and frequent episodes of locking.  Even though the veteran 
complained of swelling and locking at the VA examinations, on 
physical examination, both the VA examiners found no evidence 
of effusion or frequent episode of locking.  Therefore, the 
Board is unable to find that a 20 percent rating is warranted 
under this Code.  

With respect to the left shoulder, Diagnostic Code 5201 
provides the rating criteria for evaluation of limitation of 
motion of the arm.  A 20 percent rating is warranted when 
motion is limited at shoulder level for the major arm; a 30 
percent rating is warranted when motion is limited midway 
between side and shoulder level for major arm; and a 40 
percent rating is warranted when motion is limited to 25 
degrees from side for major arm.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5201.  Normal forward flexion and abduction 
of the shoulder are from 0 degrees to 180 degrees with 90 
degrees being at shoulder level and external and internal 
rotation if from zero to 90 degrees.  38 C.F.R. § 4.71, Plate 
I.  In the instant case, based on the medical evidence of 
record, a higher rating is not warranted under Diagnostic 
Code 5201.  There is no competent medical evidence to 
indicate that the range of motion of the veteran's left 
shoulder is limited to shoulder level to warrant a 20 percent 
disability rating.  Both VA examinations showed that flexion 
and abduction range of motion were much higher than shoulder 
level, which is 90 degrees. 

A higher rating is also not warranted under the remaining 
diagnostic codes applicable to the shoulder and arm because 
there is no objective findings of ankylosis, malunion or 
recurrent dislocation of the humerus, or nonunion or 
dislocation of the clavicle or scapula to warrant higher 
ratings under Diagnostic Codes 5200, 5202 and 5203.  38 
C.F.R. § 4.71(a).  

The Board acknowledges that the veteran has chronic right 
knee and left shoulder pain and thus, recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  
However, a higher compensation is not warranted under these 
provisions because according to the most recent VA 
examination, the veteran does not have additional functional 
loss due to pain, weakness, fatigue, or incoordination, which 
would limit motion to such a degree so as to warrant a higher 
rating.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a single rating in excess of 20 percent 
for the veteran's service-connected right knee and left 
shoulder arthritis.  The preponderance of the evidence is 
also against assignment of a separate rating in excess of 10 
percent for either the right knee disability or left shoulder 
disability, or separate ratings as allowed by General Counsel 
opinions which would result in a combined rating in excess of 
the currently assigned 20 percent rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Nevertheless, should the severity of 
the veteran's service-connected right knee and left shoulder 
arthritis increase in the future, the veteran may always 
advance another claim for an increased rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for right knee and left 
shoulder arthritis is not warranted.  To that extent, the 
appeal is denied. 


REMAND

The present appeal also includes the issues of entitlement to 
service connection for disabilities manifested by dizziness 
and chest pain due to undiagnosed illness.  The Board notes 
that the veteran was afforded a VA examination with respect 
to these issues in December 2002.  The assessment was 
intermittent dizziness, possibly due to poor visual acuity 
versus orthostatic hypotension, and chest pain, atypical for 
cardiac disease, most likely musculoskeletal in origin.  
However, the examiner did not clearly indicate whether there 
were objective verifiable signs or symptoms of dizziness or 
chest pain.  Further, the examiner's diagnoses did not 
attribute any signs or symptoms of dizziness or chest pain to 
a clear clinical diagnosis.  Under the circumstances, the 
Board finds that the veteran should be afforded another VA 
examination pursuant to 38 C.F.R. § 3.159(4).  

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding this case for another matter, it 
is reasonable for the RO to give additional VCAA notice 
to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and appropriate diagnosis (if any) 
of the claimed dizziness and chest pain, 
and to offer an opinion as to whether 
these conditions are related in any way 
to his active military service.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should include a complete rationale for 
all opinions expressed.  For any clinical 
diagnosis offered, the examiner should 
identify the criteria for such diagnosis 
and the clinical observations or test 
results from the veteran's examination or 
medical record which meet such criteria.  
If signs or symptoms of the claimed 
disorders are observed but such signs or 
symptoms cannot be attributed to a known 
medical diagnosis, the appropriate 
examiner should so state.

3.  Thereafter, the RO should review the 
expanded record and adjudicate the 
service connection issues on appeal.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


